Name: 85/545/EEC: Commission Decision of 4 December 1985 approving a supplementary outline programme presented by France pursuant to Council Regulation (EEC) No 269/79 establishing a common measure for forestry in certain Mediterranean zones of the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States;  forestry
 Date Published: 1985-12-19

 Avis juridique important|31985D054585/545/EEC: Commission Decision of 4 December 1985 approving a supplementary outline programme presented by France pursuant to Council Regulation (EEC) No 269/79 establishing a common measure for forestry in certain Mediterranean zones of the Community (Only the French text is authentic) Official Journal L 341 , 19/12/1985 P. 0021 - 0021*****COMMISSION DECISION of 4 December 1985 approving a supplementary outline programme presented by France pursuant to Council Regulation (EEC) No 269/79 establishing a common measure for forestry in certain Mediterranean zones of the Community (Only the French text is authentic) (85/545/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 269/79 (1) as last amended by Council Regulation (EEC) No 763/85 (2) and in particular Article 5 thereof, Whereas the French Government forwarded on 10 July 1985, in accordance with Article 4 of Regulation (EEC) No 269/79, a supplementary outline programme; Whereas this supplementary outline programme lays down measures for afforestation and other necessary supplementary measures referred to in Article 2 of Regulation (EEC) No 269/79 in the Mediterranean areas of France listed in the second indent of Article 2 of that Regulation; Whereas the programme contains sufficient of the particulars specified in Article 3 of Regulation (EEC) No 269/79; whereas these indicate that the objectives of Article 1 (1) of the said Regulation can be attained; Whereas the approval of the supplementary outline programme does not concern the size of the financial contribution from the European Agricultural Guidance and Guarantee Fund (EAGGF) for its execution nor, consequently, the estimates relating thereto made in the supplementary outline programme; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS DECISION: Article 1 The supplementary outline programme concerning the Mediterranean regions of France, submitted by the French Government on 10 July 1985 in accordance with Article 4 of Regulation (EEC) No 269/79, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 4 December 1985 For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 38, 14. 2. 1979, p. 1. (2) OJ No L 86, 27. 3. 1985, p. 2.